UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

penne nen en eee ne ee een ene ene en ee een eneeneneneeeeeeenees x
MOHANIE SUKHU, :

Plaintiff, : 21 Civ, 5377 (PAE) (LC)
COMMISSIONER OF SOCIAL SECURITY, :

Defendant.
ceveeeeeetnruteneetetneenanetitttttttttttsntntntttnnenaneneee x

PAUL A. ENGELMAYER, District Judge:

In a separate Order, this case has been referred to one of the Court’s Magistrate Judges
for a Report and Recommendation. Magistrate Judges are judges selected by the District Judges
to serve for terms of eight years. Magistrate Judges are highly qualified and very experienced,

You have an option to agree to having the Magistrate Judge to whom your case has been
referred—Magistrate Judge James L. Cott—decide your case instead of recommending a
decision to the District Court Judge, who would then review the Report and Recommendation
and address any objections to it.

If you consent to having the Magistrate Judge decide your case, the Magistrate Judge
replaces the District Judge, thereby speeding up the resolution of the case (because only one
judge instead of two will be involved in your case). Any appeal from a Magistrate Judge’s
decision following consent is directly to the United States Court of Appeals for the Second
Circuit in the same way that an appeal from a District Judge’s decision would be taken. If you

do not consent to having the Magistrate Judge decide your case, then the Magistrate Judge will
issue a Report and Recommendation and the District Judge will consider any objections either
party has to the Report and Recommendation before a final judgment is entered in your case.
Both you and the Commissioner of Social Security must consent in order for the
Magistrate Judge to decide your case. If you do not consent, there will be no adverse
consequences. If you wish to consent, please sign the enclosed form and mail or hand deliver it
to Lisa Ahearn, Civil Clerk’s Office, Office of the United States Attorney for the Southern
District of New York, 86 Chambers Street - Third Floor, New York, New York 10007. The
United States Attorney’s Office will arrange to have the consent form signed by the District

Judge.

SO ORDERED.

fond A. Sigel

Paul A. Engelmayer MV i
United States District Judge
Dated: June 21, 2021
New York, New York
